           Case 3:20-cv-00145-JM Document 3 Filed 05/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


HELENA AGRI-ENTERPRISES, LLC
f/k/a HELENA CHEMICAL COMPANY                                                     PLAINTIFF

vs.                             NO. 3:20-CV-00145 LPR

BOBBY A. HUEY, Individually and in his
capacities as trustee of the Bobby A. Huey
Irrevocable Trust u/i/d May 16, 2016 and
co-trustee of the Huey Family Trust
u/i/d May 1, 2017, et al.                                                     DEFENDANTS


                                    ORDER OF TRANSFER

       A Notice of Related Case has been filed by Helena Agri-Enterprises, LLC, (Doc. No. 2)

and this Court has been informed that the above-styled case is related to a previous case [1:19-

CV-00071] assigned to U. S. District Judge James M. Moody, Jr. After conferring with Judge

Moody’s office, it was determined that the above case should be transferred to Judge Moody.

The Court directs the Clerk of Court to reassign this matter to the docket of U. S. District Judge

James M. Moody, Jr.

       IT IS SO ORDERED this 27th day of May 2020.


                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
